—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered February 28, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to prove his identity as the perpetrator beyond a reasonable doubt, since he did not raise this issue on his motion for a trial order of dismissal or on his motion to set aside the verdict (see, CPL 470.05 [2]; People v Johnson, 185 AD2d 247; People v Colavito, 70 NY2d 996; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that there *681was legally sufficient proof to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed did not constitute cruel and unusual punishment in violation of constitutional limitations (see, NY Const, art I, § 5; US Const 8th Amend; People v Jones, 39 NY2d 694; People v Boatwright, 159 AD2d 510). Nor do we find, under the circumstances of this case, that the sentence was excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Ritter and Pizzuto, JJ., concur.